Per Curiam.
The general rule laid down by the plaintiff’s counsel is certainly just that a separate debt cannot be set off against a partnership claim. We do not however conceive that the admission of the present evidence will infringe that rule. The evidence is not offered to prove a separate but a partnership debt. For that purpose the evidence is admissible. The nature of the account which is of articles consumed in the shop of the partners, and the act of the surviving partner relative to the account are circumstances which it does not belong to us to say prove a partnership debt but which ought to be allowed to go to the jury in order to enable them to decide on the fact.
Evidence admitted.